                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                                                      IN THE UNITED STATES DISTRICT COURT
                                                                          6
                                                                          7                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9   PRINCE F. TSETSE,                                      No. C 18-1876 WHA (PR)
                                                                         10                  Petitioner,                             ORDER TO SHOW CAUSE
                                                                         11     v.
United States District Court




                                                                              ROBERT NEUSCHMID,
                               For the Northern District of California




                                                                         12
                                                                         13                  Respondent.
                                                                                                                           /
                                                                         14
                                                                         15          Petitioner, a California prisoner proceeding pro se, filed this habeas petition under 28
                                                                         16   U.S.C. § 2254 challenging his conviction in state court. Petitioner timely filed an amended
                                                                         17   petition claiming that he received ineffective assistance of counsel at trial, which claim was
                                                                         18   presented to and denied by the California Supreme Court. This is a cognizable claim for federal
                                                                         19   habeas relief. Petitioner has filed a notice indicating that he does not wish to seek a stay to
                                                                         20   exhaust additional claims and instead wants to proceed with the amended petition.
                                                                         21   Accordingly, it is hereby ordered as follows:
                                                                         22          1. The Clerk shall mail a copy of this order and the amended petition with all
                                                                         23   attachments to the respondent and the respondent's attorney, the Attorney General of the State
                                                                         24   of California. The clerk shall also serve a copy of this order on the petitioner.
                                                                         25          2. Respondent shall file with the court and serve on petitioner, within sixty-three (63)
                                                                         26   days of the issuance of this order, an answer conforming in all respects to Rule 5 of the Rules
                                                                         27   Governing Section 2254 Cases, showing cause why a writ of habeas corpus should not be
                                                                         28   granted based on the claim in the amended petition. Respondent shall file with the answer and
                                                                          1   serve on petitioner a copy of all portions of the state prison disciplinary proceedings that are
                                                                          2   relevant to a determination of the issues presented by the petition.
                                                                          3          If petitioner wishes to respond to the answer, she shall do so by filing a traverse with the
                                                                          4   court and serving it on respondent within twenty-eight days of the date the answer is filed.
                                                                          5          3. Respondent may file, within sixty-three (63) days, a motion to dismiss on procedural
                                                                          6   grounds in lieu of an answer, as set forth in the Advisory Committee Notes to Rule 4 of the
                                                                          7   Rules Governing Section 2254 Cases. If respondent files such a motion, petitioner shall file
                                                                          8   with the court and serve on respondent an opposition or statement of non-opposition within
                                                                          9   twenty-eight days of the date the motion is filed, and respondent shall file with the court and
                                                                         10   serve on petitioner a reply within fourteen days of the date any opposition is filed.
                                                                         11          4. Petitioner is reminded that all communications with the court must be served on
United States District Court
                               For the Northern District of California




                                                                         12   respondent by mailing a true copy of the document to respondent’s counsel. Petitioner must
                                                                         13   keep the court informed of any change of address and must comply with the court's orders in a
                                                                         14   timely fashion. Failure to do so may result in the dismissal of this action for failure to prosecute
                                                                         15   pursuant to Federal Rule of Civil Procedure 41(b).
                                                                         16          IT IS SO ORDERED.
                                                                         17
                                                                         18   Dated: November      8    , 2018.
                                                                                                                            WILLIAM ALSUP
                                                                         19                                                 UNITED STATES DISTRICT JUDGE
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28
                                                                                                                               2
